UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1933


DEBBIE HUGHEY,

                  Plaintiff - Appellant,

             v.

GREENVILLE HOSPITAL SYSTEM,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:07-cv-00297-HFF)


Submitted:    November 17, 2009            Decided:   November 20, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Debbie Hughey, Appellant Pro Se. Thomas Allen Bright, OGLETREE,
DEAKINS, NASH, SMOAK & STEWART, PC, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Debbie       Hughey     appeals       the    district          court’s     order

denying relief on her employment discrimination complaint.                                   The

district court referred this case to a magistrate judge pursuant

to    28   U.S.C.     §    636(b)(1)(B)       (2006).           The    magistrate        judge

recommended         that    relief    be    denied        and    advised       Hughey     that

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.            Despite this warning, Hughey failed to object

to the magistrate judge’s recommendation.

              The     timely       filing     of     specific         objections        to     a

magistrate       judge’s      recommendation          is    necessary          to     preserve

appellate review of the substance of that recommendation when

the     parties       have     been        warned     of        the    consequences           of

noncompliance.             Wright     v.    Collins,        766       F.2d    841,      845-46

(4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).

Hughey has waived appellate review by failing to timely file

specific objections after receiving proper notice.                             Accordingly,

we affirm the judgment of the district court.

              We dispense with oral argument because the facts and

legal      contentions       are    adequately      presented         in     the     materials

before     the   court      and    argument       would    not    aid      the      decisional

process.

                                                                                      AFFIRMED

                                              2